Citation Nr: 0903567	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  04-00 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent from October 17, 2002 to November 13, 2005 for post- 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the veteran's claim of 
entitlement to service connection for PTSD, evaluated as 30 
percent disabling, effective from October 17, 2002.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In September 2004, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge at the local VA regional 
office.

In December 2004, this matter was remanded for additional 
development and adjudication.  Subsequently, in December 
2005, the RO increased the rating of the veteran's PTSD from 
30 percent to 50 percent disabling, effective from November 
14, 2005.

In a March 2007 decision, the Board denied the veteran's 
claim of entitlement to an initial disability rating in 
excess of 30 percent from October 17, 2002 to November 13, 
2005, and an initial disability rating in excess of 50 
percent from November 14, 2005 for post- traumatic stress 
disorder (PTSD).

The veteran appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  In October 2007, the 
veteran, through his attorney, and the Secretary of Veterans 
Affairs submitted a Joint Motion to Vacate in Part and 
Remand.  In an October 2007 Order, the Court granted the 
motion, vacated the March 2007 Board decision, and remanded 
the case to the Board for further appellate review.

In a written statement received by VA in December 2007, the 
veteran's representative indicated that the veteran should 
receive a total disability rating for individual 
unemployablity (TDIU).  Therefore, the matter is referred to 
the RO for the appropriate action.

In a January 2008 decision, the Board denied the veteran's 
claim with respect to an initial disability rating in excess 
of 30 percent from October 17, 2002 to November 13, 2005, and 
granted the veteran an increased initial disability rating of 
70 percent for PTSD, beginning November 14, 2005.

The veteran appealed the decision to the Court.  In June 
2008, the veteran, through his attorney, and the Secretary of 
Veterans Affairs submitted a Joint Motion to Vacate in Part 
and Remand with respect to the portion of the Board's 
decision denying an initial disability rating in excess of 30 
percent from October 17, 2002 to November 13, 2005.  In a 
June 2008 Order, the Court granted the motion, vacated that 
portion of the Board's January 2008 decision, and remanded 
the issue to the Board for further appellate review.  

The Court did not remand the portion of the Board's decision 
granting an initial disability rating in excess of 70 percent 
from November 14, 2005.  Thus, that portion of the Board's 
January 2008 decision remains undisturbed, and the issue will 
not be addressed in this decision.

The veteran submitted additional evidence in the form of an 
October 2008 opinion letter from a private physician, and the 
veteran's representative waived initial RO review of such 
evidence in writing.  Thus, the Board will review the 
evidence in deciding the instant matter on the merits.  See 
38 C.F.R. § 20.1304(c) (2008).


FINDINGS OF FACT

1. From October 17, 2002 to November 13, 2005, the veteran's 
PTSD had been productive of such symptomatology as nightmares 
and chronic sleeping problems, hypervigilance, anxiety, 
tension, nervousness, moderate to severe depression, anger 
and irritability, avoidant behavior, and intrusive thoughts 
occurring sometimes.

2. From October 17, 2002 to November 13, 2005, the veteran's 
PTSD had not been productive of such symptomatology as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD, for the period of October 17, 2002 to November 13, 
2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, November 2002 and February 2005 letters to 
the veteran from the Agency of Original Jurisdiction (AOJ) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish service 
connection and an increased disability rating, and the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide.  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).

Also, the Board notes that "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled."  Dingess, 19 Vet. App. at 491.  As 
such, no further VCAA notice is required with respect to the 
veteran's claim for an initial higher disability rating for 
his service-connected PTSD; and, under the circumstances, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  The Board finds that VA has 
made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the information and 
evidence associated with the claims file consist of the 
veteran's service medical records, post-service treatment 
records, VA examinations in connection with the claim, a 
letter from a private physician, and statements submitted by 
the veteran and his representative in support of the claims.  
The Board also notes that this matter has been previously 
remanded for additional development.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran and further development and further 
expending of VA's resources is not warranted.

II. Increased Initial Rating

The veteran argues that he is entitled to an initial 
disability rating for PTSD in excess of 30 percent from 
October 17, 2002 to November 13, 2005.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

The veteran's psychiatric disability is evaluated under 
Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, 
the following applies:

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

In this case, a December 2002 outpatient discharge report 
indicates that the veteran claimed he was only violent in 
self defense, and that he had the following PTSD symptoms: he 
was unable to sleep at night unless he drank, and fought in 
his sleep and woke up sweating; he had nightmares of killing 
in Vietnam; he had exaggerated startle response and was 
always on guard; he had flashbacks; and he denied suicidal or 
homicidal ideations, and no history of suicide attempts was 
given.  At discharge, the veteran was considered to be 
psychologically stable and competent.

VA treatment notes dated from December 2002 to June 2003 
indicate participation in alcohol dependence counseling. 

The veteran was afforded a VA examination dated in March 
2003.  The March 2003 examiner indicated that the veteran's 
claims file was available and reviewed in connection with his 
report.  The veteran reported problems with sleep and 
reacting to sounds since returning from Vietnam, with 
nightmares, and awakening fighting.  He also indicated that 
he had flashbacks approximately three times per week, reacted 
to loud noises, and felt that he had to stay alert.  The 
veteran stated that he stayed mostly to himself and no longer 
enjoyed prior hobbies, such as bowling and shooting pool, but 
that he had good relations with his wife.  The veteran 
reported having irritability and anger, and reported an 
incident of road rage where a person cut him off and he was 
provoked, and his response was to go after the person.  He 
also reported always being on guard, having mood swings, not 
being as aggressive as he used to be, and having memory 
problems where he forgot things such as numbers or what he is 
supposed to do.

The examiner noted that the veteran has been married twice, 
that the first marriage lasted 17 years, and that he had been 
married to his second wife since 1995.  The veteran was noted 
to drink heavily since service, but not since November 2002.  
He indicated that he attended Alcoholics Anonymous meetings 
four to five times per week.  The veteran also denied 
suicidal ideation and recent homicidal ideation (since the 
1970s), and denied audio or visual hallucinations.  The 
veteran had worked two jobs since service, with the longest 
period of employment lasting 33 years, and he had since 
retired.  The veteran indicated that he had some trouble at 
work, receiving some suspensions for insubordination.  He 
described conflict with other employees, and receiving a 
suspension for an incident where someone inappropriately 
touched him, he became aggressive, and they had an 
altercation.  The veteran stated that he had not had any 
aggressive incidents since the road rage incident.

On mental status testing, the following was noted: the 
veteran was very verbal and cooperative, and had to be 
structured to stay relevant; he was oriented times three; he 
denied any suicidal ideation or homicidal ideation currently 
but stated that he had had homicidal ideation in the remote 
past, 10 years before; he denied any auditory visual 
hallucinations; his judgment and insight were fair; and his 
mood could be described as resentful with a theme of 
unfairness and concern about friends who had died in the war.  
The examiner indicated that the veteran reported excessive 
anxiety, tension, nervousness, and depression, and that his 
social relationships were usually quite conflictual, except 
with his spouse, with whom he had a good relationship.  The 
examiner also noted that testing showed current mood status 
as depressed with intensity of a moderate to severe level, 
and that the severe symptom was that he had lost ability to 
cry.  He was noted to have avoidant behaviors and intrusive 
thoughts occurring sometimes.

The VA examiner noted that the veteran was basically angry 
regarding war experiences and at times overreacted to 
provocation as in the road rage incident, that he remained 
functional while he was drinking and was able to work for 
some 30 years but had and continued to have disrupted sleep, 
excessive anxiety, tension, and irritability, and was easily 
provoked.  The veteran was found to be retired from 
competitive employment and likely unemployable for any other 
employment at the time.  The veteran was diagnosed with PTSD 
and given a GAF score of 55.

VA outpatient records dated from June 2003 to November 2005 
indicate that the veteran complained of difficulty sleeping, 
hypervigilance, and anxiety.

September 2005 VA psychiatry notes indicate that the veteran 
presented as a walk-in patient requesting medication for his 
sleep and nerves.  On mental status examination, the 
following was noted: the veteran was casually dressed and 
groomed, mildly agitated, irritable, and in distress; he 
related and interacted in a rather aggressive manner; his 
speech was clear, coherent, and goal-directed; his mood was 
described to be very angry, and affect was congruent; he 
denied suicidal or homicidal thought; he reported visual 
hallucination and of seeing shadows when driving at night; he 
was suspicious, guarded, and paranoid; he was alert and 
oriented; he had no memory loss; and judgment and insight 
were fair.  It was noted that the veteran's mood was 
depressed and angry, that there was some questionable 
hallucination, no gross cognitive impairment, and that the 
risk for harming self or other people was considered low.  
The veteran was diagnosed as having PTSD, and was given a GAF 
of 60.  It was noted that Quetiapine was indicated to help 
the veteran's paranoid thought and sleep disturbance.

September 2005 psychosocial assessment note indicates that 
the veteran presented complaining that he had nightmares and 
flashbacks, and broke out in sweats.  He reported that he 
stayed irritable, that he had trouble remembering names, and 
that he had poor concentration and low energy or motivation, 
even for enjoyable things.  He stated that he used to love to 
bowl, shoot pool, and party, but that his shoulder kept him 
from bowling, and that he had been saying to himself.  On 
mental status examination, the veteran was casually and 
appropriately attired, hygiene and grooming were good, he 
presented as alert and oriented in time, place, and person, 
and he maintained direct eye contact.  There was no motor 
abnormality.  The veteran tried to be cooperative, congenial, 
and engage verbally, and speech was clear, logical, goal-
oriented, and non pressured with normal rhythm, volume, and 
tone.  His mood was anxious, and somewhat irritable, 
initially.  Affect was congruent with mood.  Thought content 
was within normal limits, with no delusional content.  The 
veteran responded evasively to the equation of 
suicidal/homicidal ideation, plan or intent.  The veteran 
reported that he had a short fuse, so that he tried not to be 
around a lot of people.  Thought process was normal and 
coherent, with no evidence of a thought disorder.  The 
veteran reported that he saw "imaginary things", such as 
seeing things that were not there when he was driving or 
hearing something that people around him did not hear.  
Insight and judgment were adequate.  The veteran was 
diagnosed as having PTSD, and chronic mental health problems 
related to moderate PTSD.  The veteran was given a GAF score 
of 55, and it was noted that the veteran's GAF score in 
November 2002 was 50.  It was noted that the veteran provided 
evasive answers about suicidal ideation, but denied currant 
plan or intent, denied current homicidal ideation, and 
reported no history of suicidal behavior.  It was also noted 
that the veteran verbalized future orientation of resolving 
problems of the investment house he inherited and the 
enjoyment of his retirement after 33 years of stable 
employment.  It was noted that the veteran was considered to 
be a low risk for suicidal or homicide.

The veteran submitted a letter dated in October 2008 from a 
private physician, Dr. O., in which Dr. O. indicated that she 
had reviewed the claims folder.  In the letter, Dr. O. noted 
that the medical record indicates evidence of the veteran 
experiencing severe depression with frequent thoughts of 
dying during the period from October 17, 2002 to November 13, 
2005.  Dr. O. noted that during March 2003 examination, the 
Back Depression Inventory indicated that the veteran's mood 
status at that time was depressed with intensity of a 
moderate to severe level, and that severe depressive symptoms 
were noted as well as the experience of confused or 
uncontrollable thoughts.  Dr. O. also stated that, in the 
documents of this time period, the veteran is described as 
angry, distressed, and aggressive, and that on March 13, 2003 
examination the veteran was described as beginning the 
interview with a tirade about the government.  Dr. O. noted 
that the report concluded with the statement that the veteran 
was likely unemployable for any other employment at this 
time.  Dr. O. also noted that the veteran was seen in 
September 2005 on an emergency basis and escorted to mental 
health for acute assessment, that he was described as 
irritable and in distress, and that he related and interacted 
in a rather aggressive manner, with mood described as angry, 
reports of hallucination of seeing shadows while driving, and 
being suspicious, guarded, and paranoid.  Dr. O. furthermore 
noted that the veteran was started on antipsychotic 
medication Quetiapine for his paranoid thought and sleep 
disturbance.

Dr. O. opined that the clinical picture was in keeping with 
documented reports by the veteran that throughout his 
employment period he was aggressive in the work place, 
experiencing physical and verbal altercations, frequent 
conflicts, and suspensions from the work place.  Dr. O. also 
stated that the veteran was a relatively young man at the 
time of his retirement, that he had been unemployed since 
June 2002, and that over a decade before the veteran was 
charged legally for an episode of physical violence.  Dr. O. 
stated that it was very clear from the evidence that the 
veteran suffered from a severe and debilitating form of PTSD, 
that what made the veteran significantly more disabled was 
his history of and capacity for anger and violence, and that 
this level of severe anger, which had been a significant part 
of his PTSD since at least 2002, rendered the veteran 
severely disabled and unemployable since 2002.

After reviewing the record, the Board finds that the 
veteran's PTSD does not more closely approximate the criteria 
for a 50 percent disability rating under DC 9411 than those 
for a 30 percent disability rating from October 17, 2002 to 
November 13, 2005. 

Prior to November 14, 2005, the veteran was consistently 
noted to be fully oriented, with good hygiene and grooming.  
No difficulty in understanding or impaired abstract thinking 
was noted, thought process was noted to be normal and 
coherent with no evidence of a thought disorder, and judgment 
and insight were consistently noted to be fair or adequate.  
Also, no abnormal routine behaviors such as gross abnormal 
motor movements or poor eye contact were noted during that 
period, and, in September 2005, the veteran was specifically 
noted to maintain direct eye contact and to have no motor 
abnormality.  Furthermore, although anxiety and 
hypervigilance were noted on examination, no panic attacks 
were noted prior to November 14, 2005.

During this period, the record does not reflect flattened 
affect or abnormal speech.  Affect was noted to be congruent 
with mood in September 2005.  On March 2003 examination, it 
was noted that the veteran was very verbal and cooperative, 
but had to be structured to stay relevant.  However, the 
veteran's speech has never been noted to be circumstantial, 
circumlocutory, stereotyped.  Furthermore, even considering 
the finding on March 2003 VA examination, the record does not 
reflect speech approximating intermittently illogical, 
obscure, or irrelevant speech; in September 2005, the 
veteran's speech was noted to be clear, logical, goal-
oriented, and non-pressured with normal rhythm, volume, and 
tone.

Prior to November 14, 2005, the veteran subjectively reported 
having memory problems where he forgot things such as numbers 
or what he is supposed to do, or trouble remembering names.  
However, memory loss was never noted on objective 
examination, and, in September 2005, the veteran was noted to 
have had no memory loss.  Moreover, mild memory loss such as 
forgetting names, directions, or recent events is 
symptomatology contemplated in the criteria for a 30 percent 
disability rating under DC 9411.  The memory loss 
subjectively described by the veteran, in short, does not 
approximate impairment of short- and long-term memory as 
severe as retention of only highly learned material and 
forgetting to complete tasks.

The Board also notes that, prior to November 14, 2005, the 
veteran's mood was noted to be resentful, anxious, and angry, 
and that March 2003 testing showed current mood status to be 
depressed, with intensity of a moderate to severe level, with 
the severe symptom being that he had lost ability to cry.  
The Board furthermore notes the October 2008 letter of Dr. O 
indicating that, from October 17, 2002 to November 13, 2005, 
the veteran experienced severe depression with frequent 
thoughts of dying, that, on March 2003 examination, the 
veteran's mood status was depressed with intensity of a 
moderate to severe level, and that severe depressive symptoms 
were noted as well as the experience of confused or 
uncontrollable thoughts.

However, the Board finds that, even considering this 
symptomatology, the veteran's PTSD does not more closely 
approximate the criteria for a 50 percent rating under DC 
9411 than those for a 30 percent rating.  The veteran's noted 
symptomatology of being depressed, resentful, anxious, and 
angry in mood approximate, in nature and severity, the 
symptoms of depressed mood, anxiety, and suspiciousness, 
which are listed in the criteria for a 30 percent rating 
under DC 9411.  Furthermore, although in September 2005 the 
veteran's mood was observed to be depressed and angry, the 
veteran was diagnosed as having only moderate PTSD, which 
indicates that such depressed and angry mood was not thought 
to approximate the severity of disturbance of motivation and 
mood contemplated by the criteria for a 50 percent rating 
under DC 9411.

The veteran's own reports on medical examination reflect 
difficulty in establishing and maintaining effective work and 
social relationships.  Prior to November 14, 2005, the 
veteran reported the following: that he stayed mostly to 
himself and no longer enjoyed prior hobbies; that his social 
relationships were usually quite conflictual, except with his 
spouse, with whom he had a good relationship, and to whom he 
had been married since 1995; that his last period of 
employment was for 33 years, and he had since retired; and 
that he had had some trouble at work, receiving some 
suspensions for insubordination.

However, the Board finds that, even considering this 
symptomatology, the veteran's PTSD does not more closely 
approximate the criteria for a 50 percent rating under DC 
9411 than those for a 30 percent rating.  The veteran's 
reportedly conflictual social relationships with people other 
than his wife, in the context of his total disability 
picture, is consistent with the symptoms of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, but generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal, which are 
contemplated by the criteria for a 30 percent rating under DC 
9411.

The Board notes the opinion of the March 2003 VA examiner 
that the veteran was found to be retired from competitive 
employment and likely unemployable for any other employment 
at the time.  The Board also notes the October 2008 opinion 
of Dr. O. that the clinical picture was in keeping with 
documented reports by the veteran that throughout his 
employment period that he was aggressive in the work place, 
experiencing physical and verbal altercations, frequent 
conflicts, and suspensions from the work place.  Dr. O. also 
stated that the veteran was a relatively young man at the 
time of his retirement and had been unemployed since June 
2002, and that the veteran had been unemployable since 
October 2002.

However, the Board notes that the record reflects that the 
veteran had had the same job for 33 years with a car company 
until he retired in 2002, and in September 2005 it was also 
noted that the veteran verbalized future orientation of the 
enjoyment of his retirement after 33 years of stable 
employment.  The record, which includes workman's 
compensation records dated in March through August 2002, 
related to a 2002 workplace knee injury, reflects no 
indication that the veteran's PTSD ever caused him to be 
unemployable, or that his retirement in 2002 was related to 
PTSD in any way.

Moreover, even considering the March 2003 VA examiner's 
opinion that the veteran was likely unemployable, as well as 
Dr. O.'s October 2008 opinion, the record does not reflect 
occupational and social impairment due to due to the symptoms 
listed in the criteria for a 50 percent rating under DC 9411, 
or any symptoms that could be considered to approximate the 
severity such symptomatology.  Thus, the veteran's PTSD does 
not warrant a disability rating of rating in excess of 30 
percent under DC 9411.  In this regard, the Board notes that 
the extent to which the veteran might be unemployable due to 
his PTSD, but does not meet the criteria for a rating in 
excess of 30 percent prior to November 14, 2005 under DC 
9411, is properly considered in the veteran's total 
disability rating due to individual unemployablity (TDIU) 
claim, which has been referred to the RO.

The Board also notes symptomatology noted prior to November 
14, 2005 implicating the criteria for a 70 percent rating or 
a 100 percent rating under DC 9411.  However, the Board finds 
that, even considering such symptomatology, the veteran's 
PTSD does not approximate the criteria for a rating in excess 
of 30 percent.

The veteran reported anger, irritability, and aggressiveness 
during medical examinations.  In March 2003 he reported an 
incident of road rage where a person cut him off and he was 
provoked, and his response was to go after the person.  He 
also described conflict with other employees, and receiving a 
suspension for an incident where someone inappropriately 
touched him, he became aggressive, and they had an 
altercation.  In September 2005, the veteran was noted to be 
mildly agitated, irritable, and in distress, and to relate 
and interact in a rather aggressive manner.  It was also 
noted that his mood was anxious and somewhat irritable 
initially, and that the veteran reported that he had a short 
fuse so that he tried not to be around a lot of people.

However, even considering such reports and notations of 
anger, agitation, and irritability, the Board does not find 
that such symptoms approximate impaired impulse control, such 
as unprovoked irritability with periods of violence, to the 
level contemplated in the criteria for either a 70 percent 
rating under DC 9411, or any other rating in excess of 30 
percent.  Despite the veteran's anger and irritability, there 
have been neither periods of violence nor unprovoked 
irritability resulting from impaired impulse control.

The veteran's asserted instances of aggressiveness, which are 
the incident of road range and the workplace altercation, 
were described by the veteran as responses to being provoked.  
Also, the December 2002 outpatient discharge report indicated 
that the veteran claimed he was only violent in self defense, 
and in March 2003 the veteran stated that he had not had any 
aggressive incidents since the road rage incident.  
Furthermore, even though in September 2005 the veteran was 
noted to be mildly agitated, irritable, and in distress, and 
it was noted that he related and interacted in a rather 
aggressive manner, and that his mood was anxious and somewhat 
irritable initially, this incident of being "mildly 
agitated" or "somewhat irritable at first" does not rise 
to the level of approximating impaired impulse control such 
as unprovoked irritability with periods of violence, as 
contemplated in the criteria for a 70 percent rating under DC 
9411.  Rather, the severity of such symptomatology 
approximates that contemplated in the criteria for a 30 
percent rating.

The veteran also was noted to provide "evasive" answers 
about suicidal ideation on examination in September 2005.  
However, even at that time, the veteran denied currant plan 
or intent, denied current homicidal ideation, and reported no 
history of suicidal behavior, and it was noted that the 
veteran was considered to be a low risk for suicide or 
homicide.  Moreover, the veteran has consistently been noted 
not to be suicidal or homicidal and to have no history of 
suicide attempts; he denied suicidal and homicidal ideation 
in December 2002 and again in March 2003, and gave a history 
of no suicide attempts.  Thus, the record does not reflect 
PTSD symptomatology approximating suicidal ideation or risk 
of harm to self or others.

Furthermore, on September 2005 psychosocial assessment note, 
the veteran reported that he saw imaginary things when he was 
driving or things that were not there, or heard something 
that people around him did not hear; on September 2005 
outpatient psychiatry examination, he reported visual 
hallucination of seeing shadows when driving at night.  The 
examiner noted that there was some questionable 
hallucination, and Quetiapine was indicated to help the 
veteran's paranoid thought and sleep disturbance.

Delusions or hallucinations are PTSD symptoms that indicate 
symptomatology more severe than a 30 percent disability 
rating indicates.  However, on September 2005 psychosocial 
assessment note, thought process was noted to be normal and 
coherent, with no evidence of a thought disorder, thought 
content was within normal limits, with no delusional content, 
and the veteran was given a GAF score of 55.  On September 
2005 outpatient psychiatry examination, while "some 
questionable hallucination" was noted, there was found to be 
no gross cognitive impairment, and the veteran was give a GAF 
score of 60.  Although Quetiapine was indicated, it was noted 
to be to help the veteran's paranoid thought and sleep 
disturbance, and there is no indication that it was being 
indicated for psychotic symptoms.  Also, in March 2003, the 
veteran denied audio or visual hallucinations.

The Board notes that the veteran is competent to report that 
he thinks he has seen imaginary things or shadows when 
driving, or heard something that people around him did not 
hear.  However, he is not competent to diagnose himself as 
being psychotic, having gross impairment in thought 
processes, or as being delusional due to a psychiatric 
condition, as such determinations are medical in nature and 
require medical knowledge.  See Espiritu v Derwinski, 2 Vet. 
App. 492 (1992); see also Barr v. Nicholson, 21 Vet. App. 303 
309 (2007).  The competent medical evidence of record 
reflects no hallucinations or delusional behavior, much less 
persistent delusions or hallucinations, or any gross 
impairment in thought processes.  Thus, even considering the 
veteran's reported symptoms of seeing and hearing things in 
September 2005, such reports by themselves do not, without 
competent medical evidence indicating that the veteran had 
delusions or hallucinations related to PTSD, warrant a 
disability rating in excess of 30 percent.

The Board furthermore notes the veteran's GAF scores during 
the relevant time period of 50 in November 2002, 55 in March 
2003, and 60 and 55 in September 2005.  GAF scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130; see also the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  
However, flat affect, circumstantial speech, occasional panic 
attacks, suicidal ideation, severe obsessional rituals, 
frequent shoplifting, or symptoms approximating these 
symptoms in severity were not noted in the record prior to 
November 14, 2005.  Also, the record prior to November 14, 
2005 does not reflect serious impairment in social or 
occupational functioning such as having no friends or being 
unable to keep a job, although the veteran was described as 
being unemployable on March 2003 VA examination.  With 
respect to the March 2003 VA examiner's finding of 
unemployability, the Board finds such opinion to be 
consistent with a 30 percent disability rating for the 
reasons given above.  Moderate difficulty in social or 
occupational functioning as having few friends was indicated 
in the record.  However, the Board finds that such 
symptomatology is consistent with the criteria for a 30 
percent rating under DC 9411, including occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal. 

Finally, the Board notes the opinion of Dr. O. that it was 
very clear from the evidence that the veteran suffered from a 
severe and debilitating form of PTSD, that what made the 
veteran significantly more disabled was his history of and 
capacity for anger and violence, and that this level of 
severe anger, which had been a significant part of his PTSD 
since at least 2002, rendered the veteran severely disabled 
and unemployable since 2002.  

The Board recognizes the medical opinion of Dr. O., but notes 
that there is no indication that Dr. O. ever examined the 
veteran during the period from October 17, 2002 to November 
13, 2005, or any at any other time.  The opinions and 
findings of the examiners who examined the veteran during the 
relevant time period, including the September 2005 VA 
notation that the veteran had moderate PTSD, and the 
examination reports of record indicating GAF scores of 55 and 
60, do not reflect that the veteran met the criteria for a 
rating in excess of 30 percent under DC 9411 prior to 
November 14, 2005.  In this regard, the Board again notes, as 
discussed above, that periods of violence are not reflected 
in the record, and the veteran was consistently regarded by 
his examiners to be a low risk of harming another person.  
The Board also notes that anger is reflected in the record as 
a symptom of the veteran's PTSD, but not impaired impulse 
control such as unprovoked irritability with periods of 
violence.  As discussed above, the level of severity of the 
veteran's anger, along with the totality of his other 
symptoms, reflects a level of disability contemplated in the 
criteria for a 30 percent rating under DC 9411.

In sum, prior to November 14, 2005, the veteran's PTSD had 
been predominantly productive of such symptomatology as 
nightmares and chronic sleeping problems, hypervigilance, 
anxiety, tension, nervousness, moderate to severe depression, 
avoidant behavior, anger and irritability, and intrusive 
thoughts occurring sometimes.  These symptoms most closely 
approximate the criteria for a 30 percent rating under DC 
9411, which include occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, and chronic sleep 
impairment.

The record thus reflects that the veteran's PTSD has not 
approximated the criteria for a disability rating in excess 
of 30 percent during the period relevant to the instant 
claim.  Accordingly, an initial disability rating in excess 
of 30 percent for PTSD from October 17, 2002 to November 13, 
2005 is not warranted.  See Fenderson, 12 Vet. App. at 126.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent from October 17, 2002 to November 13, 2005 for PTSD 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


